                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


UNITED STATES OF AMERICA,                          CV 17-72-M-DWM

                                                     JUDGMENT
                      Plaintiff,

  vs.

MALCOLM WAYNE BIRDSONG;
M.W. BIRDSONG; WAYNES’
GROUP; MISSOULA COUNTY; and
ENOCH INVESTMENTS, LLC,

                      Defendants.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED, pursuant to the Court's Opinion &
 Order of December 4, 2018, that judgment is entered in favor of the United States
 and against Defendant Malcolm Wayne Birdsong, also known as M.W. Birdsong,
 for the outstanding federal income taxes for the 2003 to 2008 tax years, in the
 amount of $438,146.94, as of August 31, 2018, plus interest continuing to accrue
 until paid pursuant to 26 U.S.C. §§ 6601 and 6621 and 28 U.S.C. § 1961(c).

        Dated this 19th day of December, 2018.

                                   TYLER P. GILMAN, CLERK
                                   By: /s/ Nicole Stephens
                                   Nicole Stephens, Deputy Clerk
